DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11166673 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-15 and 17-21 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “A system for collecting biosignal data, comprising: a headset defining a first junction and a second junction and comprising a band extending between the first junction and the second junction of the headset; a support block comprising a distal surface: inwardly offset from the band by a fixed distance; configured to rest against a head of a user; and configured to support a portion of a weight of the headset on the head of the user; and a first electrode comprising: a first electrode tip comprising a first set of contact surfaces configured to contact a scalp of the user; an electrode body configured to transiently couple to the first electrode tip and to communicate a sense signal from the first electrode tip to a controller; and a spring element: coupled to the electrode body; configured to, locate the first set of contact surfaces of the first electrode tip inwardly past the distal surface of the support block; and configured to, in a compressed position, displace the first electrode toward the band responsive to contact between the first electrode tip and the scalp of the user” as indicated in claim 1 as a whole and similarly in claims 8 and 18.
The Examiner has cited Pisarski (U.S. Patent No. 3735753) as the most pertinent prior art reference, which teaches a similar EEG headset device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “a support block comprising a distal surface: inwardly offset from the band by a fixed distance; configured to rest against a head of a user; and configured to support a portion of a weight of the headset on the head of the user” with the device further containing “a spring element: coupled to the electrode body; configured to, locate the first set of contact surfaces of the first electrode tip inwardly past the distal surface of the support block; and configured to, in a compressed position, displace the first electrode toward the band responsive to contact between the first electrode tip and the scalp of the user”. The identified prior art describes a headset with support blocks and electrodes (Fig. 1, resilient pads 30, electrodes 14) and uses a wire harness (12) to position the electrodes to adapts to the human head. The prior art further teaches the electrode element placed inwardly past the distal surface of the support block (see Fig. 1). However, applicant explicitly claims a spring element in a particular configuration coupled to the electrode capable of displacing the electrode via a compressed and decompressed position relative to the support element. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794